Citation Nr: 0831201	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  97-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney-
at-law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served in the United States Army National Guard 
from March 1983 to December 1996.  The veteran served on 
active duty for training (ACDUTRA) from May 1983 to July 
1983, and from June 1984 to August 1984.  He also had periods 
of inactive duty for training (INACDUTRA), including March 
14-28, 1992, and October 14-16, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision, which 
reopened and denied a claim for service connection for a left 
knee disability.  In April 2003 and July 2005, the Board 
remanded this issue for further development.  In July 2006, 
the Board reopened this claim and remanded it once again. 

In April 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Wichita, Kansas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The veteran's mild osteoarthrosis of the left knee is not 
shown by persuasive medical evidence of record to be 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

The veteran's mild osteoarthrosis of the left knee was not 
incurred in or aggravated by active duty.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in September 2002 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, VA, and private medical 
records are in the file.  All records identified by the 
veteran as relating to the claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  The veteran was provided VA 
examinations for his left knee in November 2002 and February 
2008.  The claims folder also contains several addendums to 
these examination reports.  The Board finds these 
examinations and opinions to be thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, these examination reports and opinions are 
sufficient upon which to base a decision with regards to this 
claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2007).  The term "active military, 
naval, or air service" is defined to include active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2007).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2007).
The veteran is currently seeking service connection for a 
left knee disability.  He essentially contends that he 
injured his left knee by stepping into a gopher hole during 
night training at leadership school for sergeants.  See 
hearing transcript, April 2005.

A review of the veteran's service medical records reflects 
that he sought treatment for bilateral knee pain.  
Specifically, a service medical record from March 1992 
indicates that the veteran sought treatment for complaints of 
pain in both knees.  He was prescribed medication and bed 
rest for the rest of the day and directed to return to duty 
the following morning.  The veteran's service medical records 
continue to reflect complaints of bilateral knee pain in 
April 1992 and May 1992.  In June 1994, the veteran again 
complained of knee pain.  Chondromalacia was ruled out at 
this time.

In November 2002, the veteran underwent a VA examination.  At 
this examination, it was noted that the veteran reported 
stepping into several gopher holes during training in 1992.  
As a result, he experienced severe swelling of his knees.  He 
did not have any more problems afterward; although, he 
complained of knee pain.  At this examination, the veteran 
complained of current pain during long periods of standing or 
walking.  He also reported swelling during overactivity and 
buckling.  Upon examination, the veteran was noted as walking 
without a limp.  He had no effusion and full range of motion.  
He had tenderness over the medial and lateral joint line and 
a positive McMurray's test.  He had some crepitus during 
flexion and extension in the patellofemoral joint.  In a 
December 2002 addendum, the examiner noted that an MRI of the 
left knee revealed some degenerative changes involving 
menisci but no evidence of a tear.  No evidence of 
chondromalacia of the patella was found.  In a July 2003 
addendum, the examiner stated that he did not feel that the 
veteran's left knee can be related to the injury that was 
sustained in 1992.  The veteran has normal ligaments, a 
normal meniscus, and normal cartilage.  He has very mild 
degenerative changes.  Therefore, the left knee is not 
connected to the injury that was sustained in 1992.        

In April 2005, the veteran was examined by a private 
physician.  See Orthopaedic Specialists of Springfield 
treatment record, April 2005.  This physician noted the 
veteran's reports of stepping in gopher holes while training, 
injuring both of his knees several times.  At this 
examination, the veteran reported painful mechanical symptoms 
and intermittent swelling.  He denied instability.  Upon 
examination, alignment was noted as normal.  No bony or soft 
tissue masses, acute fractures, or dislocations were seen.  
An MRI was reviewed showing no swelling, intact ACL and PCL, 
intact collateral ligaments, and no focal cartilaginous 
lesions.  The physician noted that there is some signal 
change within the medical meniscus but stated that he is 
unsure that this represents a true tear.  In conclusion, the 
examiner found that the veteran had a 13-year history of left 
knee pain, status post falling multiple times during combat 
training.  He concluded that the veteran's current knee pain 
is a result of that training and noted that the veteran 
denied any other injuries to his knee.   

On February 19, 2008, the veteran was examined by the same VA 
physician who conducted the November 2002 VA examination.  
The physician at this examination reviewed the claims folder, 
to include the November 2002 VA examination, and noted that 
the veteran twisted both of his knees during night training 
in leadership school.  The veteran complained of pain, 
swelling, and giving way.  He was noted as having no locking 
and no medial or lateral instability.  Review of his x-rays 
revealed that he had a perfectly normal joint line for the 
medial and lateral aspect of the left knee and no sign of 
arthritic changes.  He was noted as having a good positioning 
of the patella on the femoral groove and an unremarkable 
lateral view.  In a February 28, 2008 addendum, the physician 
noted that a MRI of the right knee revealed that there is no 
longer a torn meniscus but there is a complex multiloculated 
Baker's cyst posterior to the femur and minimal degenerative 
disease.  A MRI of the left knee revealed very mild 
osteoarthrosis and a tiny ruptured Baker's cyst.  There is no 
evidence of a meniscal or ligamentous tear.  He concluded by 
saying that the Baker's cyst is definitely related to the old 
torn meniscus but that there is not enough pathology on the 
left knee to be able to say that the left knee definitely is 
related to the right knee injury.  In a March 6, 2008 
addendum, the veteran was noted as having full range of 
motion.  The examiner also modified his previous addendum, 
stating that the Baker's cyst is more likely than not related 
to the old torn meniscus and that there is not enough 
pathology on the left knee to say that the left knee 
definitely is related to the right knee injury.  He further 
stated that he could not exclude the right knee injury 
without resorting to mere speculation.  In a March 27, 2008 
addendum, the examiner concluded that, after reviewing his 
previous notes and the MRI, the veteran's right knee 
pathology is directly related to an injury sustained in 1992.  
However, the present pathology of the left knee is not 
related to the right knee injury.  Finally, in an April 1, 
2008 addendum, the physician stated that the claims file and 
his previous notes were reviewed in the past, resulting in 
the same conclusion.   

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the February 2008 VA examination report, the physician 
specifically indicated that he reviewed the claims folder and 
gave a detailed rationale for his opinion.  He also indicated 
in the April 2008 addendum that he had reviewed the claims 
folder and his previous notes in the past in arriving at the 
same conclusion.  There is no indication that the private 
physician who rendered the April 2005 opinion had access to 
the entire claims file, to include his service medical 
records.  Also, this private physician did not diagnose the 
veteran with a specific left knee disability.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001). 

In addition, it appears that the April 2005 opinion was based 
solely on the veteran's report of an in-service injury.  The 
mere recitation of a veteran's self-reported lay history does 
not constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

Therefore, in light of the fact that the private physician 
who rendered the April 2005 opinion did not diagnose the 
veteran with a specific left knee disability and appeared to 
base his opinion on the self-reported lay history of the 
veteran, as opposed to a complete review of the veteran's 
claims folder, the Board finds the November 2002 and February 
2008 VA opinions, with their accompanying addendums, to be 
more credible and concludes that there is no objective 
evidence supporting the veteran's assertion that he currently 
has a left knee disability as a result of an in-service knee 
injury. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, the persuasive medical evidence of record 
indicates that the veteran's mild osteoarthrosis of the left 
knee is not related to any in-service knee injuries.  Thus, 
the veteran's claim must fail.  See Hickson, supra. 

In addition, the Board notes that the veteran's left knee was 
reported as normal on several occasions after his 1992 
complaints of knee pain.  Specifically, a May 1995 x-ray 
report from Radiology and Nuclear Medicine indicated that the 
veteran's left knee was normal, with no identified fracture, 
dislocation, joint narrowing, loose body, effusion, or other 
abnormality.  A December 1995 VA x-ray report of the 
veteran's left knee revealed no gross abnormality.  A 
September 2002 x-ray report from Geary Community Hospital 
also indicated that the veteran's left knee was normal, with 
no identified fracture, dislocation, joint narrowing, loose 
body, effusion, or other abnormality.  A November 2005 MRI of 
the left knee from Skaggs Community Health Center was 
unremarkable with the exception of a tiny amount of fluid 
noted laterally.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the veteran's contentions that he has 
a current left knee disability due to an in-service knee 
injury.  However, the competent medical evidence of record 
does not support this contention.  The veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a left knee disability must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


